DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to communication filed on 08/10/2021.

Claim Objections
Claims 22, 32, and 38 are objected to because of the following informalities:  It is suggested to delete “an” (claim 22, line 11; claim 32, line 14; and claim 38, line 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22 – 28, 32 – 34, and 38 - 40 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Alsina et al (US 2015/0245110; hereinafter Alsina).
Regarding claim 22, Alsina discloses a computer-implemented method comprising:
establishing, by a background server (102, fig. 1), a first data connection with a broadcast device (104, fig. 1), including establishing a server instruction channel between the background server and the broadcast device (fig. 3; paragraphs [0023 - 0024]);
establishing, by the background server (102, fig. 1), a second data connection () with a client device (106, fig. 1), including establishing a client instruction channel between the background server and the client device (paragraphs [0023 - 0024]; Alsina discloses that the third party content provider 102 can supply the media stream using a streaming protocol, such as Real Time Transfer Protocols (defined by IETF RFC 3550) or the HTTP Live Streaming protocol );
receiving, at the background server and through the client instruction channel, an invocation for broadcasting client-specified content that is specified by the client device (paragraphs [0006], [0026], [0035], [0086]; Alsina discloses that the media server can be utilized to provide the devices 106 with location information associated with the third party content provider 102, such as a pointer, a network address, etc. In some configurations, the location information can be specific for a particular one of devices 106);
pushing, by the background server and through the server instruction channel, a broadcast instruction to the broadcast device, wherein the broadcast instruction identifies an file corresponding to the client-specified content (paragraphs [0026 – 0026], [0035], [0061 - 0062];  Alsina discloses that The content management module 622 can be configured to assemble the content package for user terminals 602 based on these rules. The rules can specify how to select content from secondary content providers 610 and primary content providers 609 in response to a request from one of user terminals 602 ); and
in response to receiving the broadcast instruction, broadcasting, by the broadcast device, contents of the file using the broadcasting device (paragraphs [0027], [0036]; Alsina discloses that in response to receiving the media stream, the media server 104 can forward to media stream to one or more of the devices 106 requesting access to the media stream).
	Regarding claim 23, Alsina discloses the computer-implemented method according to claim 22, wherein the broadcast device does not maintain any form of data connection with the client device (paragraph [0025]; Alsina discloses that the various aspects of the present technology will be primarily described with respect to a media stream of an event that is provided by the third party content provider 102 to a media server 104 and that is forwarded in real-time (or near real-time) to the devices 106 by media server 104 so that the devices 106 receive the media stream synchronously or nearly synchronously).
	Regarding claim 24, Alsina discloses the computer-implemented method according to claim 22, wherein broadcasting the contents of the file comprises:
downloading, by the broadcast device, the file identified in the broadcast instruction that is pushed by the background server from a third-party storage platform that is separate from the background server (paragraph [0024 – 0025], [0092]; Alsina discloses that the broadcast media stream is received from third party content provider 102 at the media server 104 and is thereafter provided to user devices 106 upon request).
Regarding claim 25, Alsina discloses the computer-implemented method according to claim 24, wherein downloading the file from the third-party storage platform comprises:
downloading, by the broadcast device, the file from the third-party storage platform by using a remote storage address of the file that is included in the broadcast instruction (paragraphs [0028], [0065]; Alsina discloses that the user devices 106 can individually exchanges messages over a network connection with the media server 104 to request and obtain access to the media stream ).
Regarding claim 26, Alsina discloses the computer-implemented method according to claim 25, wherein the remote storage address is a URL address (paragraphs [0028] [0065]; Alsina discloses that the media server can be utilized to provide the devices 106 with location information associated with the third party content provider 102, such as a pointer, a network address, etc. In some configurations, the location information can be specific for a particular one of devices 106 ).
Regarding claim 27, Alsina discloses the computer-implemented method according to claim 22, wherein broadcasting the contents of the file comprises:
performing, by the broadcast device, a local search of files stored on the broadcast device to determine whether the file identified in the broadcast instruction is stored locally at the broadcast device (paragraphs [0026], [0028]; Alsina discloses that the content delivery system 606 can implement an HTTP cookie or any other conventional session management method (e.g., IP address tracking, URL query strings, hidden form fields, window name tracking, authentication methods, and local shared objects) for user terminals 602 connected to content delivery system 606 via a substantially persistent network session).
Regarding claim 28, Alsina discloses the computer-implemented method according to claim 22, wherein the server instruction channel is an encrypted communication channel (paragraphs [0063], [0079]; Alsina discloses that Channel characteristics can define the specific delivery channel being used to deliver a content package to a user. For example, channel characteristics can include a type of electronic content, a type of device or user terminal, a carrier or network provider, or any other characteristic that defines a specific delivery channel for the content package).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29 – 31, 35 – 37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Alsina et al (US 2015/0245110; hereinafter Alsina) in view of Thomas et al (US 2005/0076210; hereinafter Thomas).
Regarding claim 29, Alsina discloses all the limitations in claim 22, but fails to specifically disclose that the broadcast instruction further comprises a verification value generated based on original content of the file corresponding to the client-specified content.
Thomas, in an analogous art, discloses that the broadcast instruction further comprises a verification value generated based on original content of the file corresponding to the client-specified content (paragraphs [0011], [0027], [0037]; Thomas discloses sending an encoded content download confirmation value to the content server via the insecure communications channel, receiving a decryption key in an encrypted form from the content server via the insecure channel. 
Thus, it would have obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Alsina by showing that that the broadcast instruction further comprises a verification value generated based on original content of the file corresponding to the client-specified content as evidenced by Thomas for the purpose of confirming a completed file download in a safe and reliable manner.
Regarding claim 30, Alsina and Thomas disclose the computer-implemented method according to claim 29, wherein the verification value comprises a MD5 signature obtained by calculating the original content of the file using an MD5 algorithm (Thomas: paragraph [0031]; Thomas discloses that The content server 6 alone or in conjunction with the payment server 8 may perform the successful file download confirmation by one of many schemes, including methods based on a challenge-response algorithm or an MD5 checksum algorithm).  Same motivation as in claim 29.
Regarding claim 31, Alsina discloses the computer-implemented method according to claim 29, wherein the verification value comprises a hash value obtained by calculating the original content of the file using a hash algorithm (Thomas: paragraphs [0031], [0101], [0135]). Same motivation as in claim 29.

Claims 32 – 41 incorporate substantively all the limitations of claims 22 – 31 in system and computer product form rather than method form. The reasons for rejecting claims 22 – 31 apply in claims 32 – 41.  Therefore, claims 32 – 41 are rejected for the same reasons.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YVES DALENCOURT/Primary Examiner, Art Unit 2457